Citation Nr: 1024800	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-34 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 


INTRODUCTION

The Veteran had active service from May 2000 to May 2005.  

This appeal to the Board of Veterans' Appeals (the Board) is from 
actions taken by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In part due to actions that took place during the current pending 
appeal, service connection is now in effect for posttraumatic 
stress disorder (PTSD) and anxiety, rated as 30 percent 
disabling; early degenerative arthritis, status post arthroscopy 
of the left knee, rated as 10 percent disabling; and 
chrondromalacia of the right knee, strain of the right shoulder 
and residuals of fracture to the right 5th metacarpal, each rated 
as noncompensably disabling.

The Veteran initially asked that he be scheduled for a hearing.  
In a written communication received in March 2007, he withdrew 
that request and asked that the case be sent the Board without a 
hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran was exposed to extensive acoustic trauma in 
service in Iraq; he reported having tinnitus while still in 
service and has experienced it since that time. 



CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.326(a) (2008).  In view of the disposition herein, there 
is no need for further discussion of notice or development.

II.  Service Connection for Tinnitus

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a neurological disorder (to include 
tinnitus as an organic disease of the nervous system) may also be 
established based upon a legal presumption by showing that the 
disability was manifested to a compensable degree within one year 
from the date after separation from service.  38 U.S.C.A. §§ 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals for Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation. In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In Charles v. Principi, 16 
Vet. App. 370, 374-375 (2002), the Court specifically held that 
tinnitus is a condition which is capable of lay observation.  See 
also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran's DD 214 reflects that he had nearly three years 
total overseas service, and that his primary military 
occupational specialty (MOS) was as a military policeman (MP).  
He served in Iraq from March 2003 to March 2004, during which 
time he was exposed to acoustic trauma on a daily basis. 

The Veteran's initial claim for service connection for tinnitus 
was filed on a VA Form 21-526 dated in October 2005, 
approximately three months after his separation from service.  At 
that time, he claimed that he had developed tinnitus as a result 
of his Iraq service, and he thought it was probably due to 
hearing loss.  He said that he had been seen by VA outpatient 
clinic in Tallahassee for the tinnitus symptoms from the time of 
separation from service in May 2005.  

Service treatment records are limited and relate primarily to 
care for orthopedic complaints.  They are negative for pertinent 
tinnitus complaints, although the Veteran was found on several 
occasions to have exposure to noise, and audiometric findings of 
a mild high frequency hearing loss are included on an audiogram 
in February 2005.  It is important to note, however, that the 
Veteran's initial complaint of tinnitus, via his VA compensation 
application, was within months of his discharge from active 
service in a theater of combat operations.

On the initial VA audiometric evaluation in February 2006, the 
Veteran was noted to have had in-service findings of a mild high 
frequency loss in 2000 with normal findings in one ear 
thereafter, and a mild hearing loss at 6,000 Hertz in the other 
ear in March 2005.  He said he had had trouble understanding 
speech sometimes since 2003.  Audiometric testing showed a mild 
loss at some higher frequency levels, not considered a hearing 
disability for VA purposes.  The Veteran reported a history of 
noise exposure while serving in the military, specifically small 
arms fire, mortars and exploding bombs, without hearing 
protection.  He denied having had any occupational or 
recreational noise exposure.  He complained of tinnitus which he 
said had been present since 2003 while on active duty.  The 
symptoms were recurrent, on a weekly basis, of minutes duration 
or less.  The examiner was unable to provide an opinion as to the 
etiology of tinnitus without resorting to speculation and 
provided no explanation for why the requested etiological opinion 
could not be rendered.

In his Substantive Appeal, a VA Form 9, filed in November 2006, 
the Veteran specifically claimed that he had experienced tinnitus 
while still on active duty.  He is competent to state what he 
experiences through his senses and the Board finds his statement 
to be credible as it is consistent with the circumstances of his 
service.  See 38 U.S.C.A. § 1154(a).

In considering the medical evidence of record, the Board notes 
that VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an 
examination, it must be adequate or VA must notify the Veteran 
why one will not or cannot be provided.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  An examination is adequate if it 
"takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be 
based upon consideration of the Veteran's prior medical history 
and examinations.  Stefl, 21 Vet. App. at 123.  In Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
specifically found that a medical opinion that contains only data 
and conclusions is accorded no weight.  The Court has previously 
found that an opinion that is unsupported and unexplained is 
purely speculative and does not provide the degree of certainty 
required for medical nexus evidence.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Consequently, the Board finds that the 
medical examination report is inadequate for rating purposes 
because the examiner refused to provide an opinion as to etiology 
and did not state the reasons for that refusal.

Thus, the Board looks to the Veteran's credible statements of 
continuity of symptomatology.  Specifically, the Veteran's 
statement that he experienced tinnitus in service and ever since 
is both competent and credible.  Because there is no medical 
evidence, or any other evidence, to contradict the showing of the 
continuity of symptoms since service, service connection for 
tinnitus must be granted.


ORDER

Service connection for tinnitus is granted, subject to the laws 
and regulations governing the award of monetary benefits.


____________________________________________
Kristi Barlow
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


